Order entered December 16,1968, granting respondents leave to intervene and to be added as parties defendant in this action for a declaratory judgment, unanimously reversed, on the law, with $30 costs and disbursements to appellants, and the motion denied. Under the common law, the New York statutory law and by virtue of the terms of the policy of Excess Marine Protection & Indemnity insurance covering the S. S. San Patrick, the respondent cargo claimants have no standing to sue or to intervene in the action by the plaintiff-appellant insurer. (Jackson v. Citizens Cas. Co., 277 N. Y. 385, 389; Insurance Law, § 167, subd. 4; § 112, subd. 2, par. [c], cl. [2]; § 46, subd. 21; Meridian Trading Corp. v. National Auto & Cas. Ins. Co., 45 Misc 2d 847.) Concur — Capozzoli, J. P., Tilzer, McGivern, Markewich and Nunez, JJ.